TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 7, 2014



                                     NO. 03-14-00449-CV


                   McLane Company, Inc. and David Fuentes, Appellants

                                                v.

                          Ericka Huerta and Erin Chavez, Appellees




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                                DISMISSED


This is an appeal from the order signed by the probate court on July 1, 2014. Having reviewed

the record, the Court agrees that this appeal should be consolidated into appellate cause number

03-14-00481-CV and that this appellate cause should be dismissed.           Therefore, the Court

consolidates these appellate causes, transfers all the records and filings in this cause number to

appellate cause number 03-14-00481-CV, and dismisses appellate cause number 03-14-00449-

CV. The appellants shall pay all costs relating to this appeal, both in this Court and the court

below.